Order entered March 28, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00053-CV

       IN THE INTEREST OF A.W. AND K.W., MINOR CHILDREN

              On Appeal from the 301st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-16-18501

                             No. 05-22-00055-CV

              IN THE INTEREST OF C.B., A MINOR CHILD

              On Appeal from the 301st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-19-02014
                                 ORDER

      These companion appeals were filed separately although a review of the

record reveals the trial court consolidated trial court cause number DF-19-02014

into trial court cause number DF-16-18501 prior to entry of the appealed final

judgment. Accordingly, we CONSOLIDATE appellate cause number 05-22-

00055-CV into appellate cause number 05-22-00053-CV.            All documents,
including appellant’s brief on the merits, from appellate cause number 05-22-

00055-CV shall be transferred into appellate cause number 05-22-00053-CV. For

administrative purposes, appellate cause number 05-22-00055-CV is treated as a

closed case. Any future filings pertaining to that appeal shall be filed under

appellate cause number 05-22-00053-CV.

      Appellee’s brief remains due April 11, 2022.

                                           /s/       DENNISE GARCIA
                                                     JUSTICE